Earl Warren: Number 550, Freddie Eubanks, Petitioner, versus State of Louisiana. Mr. Garon.
Herbert J. Garon: Mr. Chief Justice, Associate Justices of the Supreme Court, may it please the Court. Petitioner appears before Your Honors on a writ of certiorari to the Supreme Court of the State of Louisiana. Petitioner is a Negro, indicted by the Orleans Parish grand jury for the murder of a white woman. Never in the history of the Parish of Orleans has there been a single Negro who has ever been called to service on the grand jury for the Parish of Orleans within the memory of any living man. Therefore, the question before Your Honors is whether the total exclusion of Negroes on the grand juries in the Parish of Orleans constitute such systematic exclusion as to deny to the Negroes due process of law and equal protection of the law as guaranteed by the United States Constitution. Now, in Louisiana, may it please Your Honors, no person is held to answer to in -- to a criminal offense of a capital nature unless upon presentment or upon indictment by a grand jury. In Orleans Parish, which is New Orleans, the judges select the grand jury consisting of 12 of an original 750 member panel. The jury commissioners select the 750 from all sources and from that 750 names are selected 75 names. And those 75 names are presented to the Court that is then presiding over the empanelling of the grand jury with the names, the addresses, the occupations and the previous history of grand and petit jury service, and from that list of 75, then the judges in rotation every six months select the eventual grand jury consisting of 12 citizens.
Speaker: Out of the 75 -- 75 selected from the 750 by taking out in a wheel or what?
Herbert J. Garon: Mr. Justice Harlan, they take those from the wheel and we have no quarrel in anticipating your question. We have no quarrel with the manner on which those are selected.
Harold Burton: There were some Negroes among the 75, weren't it?
Herbert J. Garon: There were six Negroes as was proved below in the trial court, six qualified Negroes on the panel of 75 originally.
William J. Brennan, Jr.: (Inaudible)
Herbert J. Garon: Of course, we -- we must read the minds of the judges of the individual judges. There are six section --
William J. Brennan, Jr.: (Inaudible)
Herbert J. Garon: The -- no, sir. The qualifications for service on the grand jury is identical with the qualifications for service to register to vote as a matter of constitutional law. Qualifications are the same. There are no additional qualifications. However, the judges, within their discretion according to our statute, may select competent jurors from the 75 names submitted to it.
William J. Brennan, Jr.: (Inaudible)
Herbert J. Garon: What criterion?
William J. Brennan, Jr.: Yes.
Herbert J. Garon: Criterion, of course, has been established by the judges themselves. As long as they -- as long as those who are on the panel of 75 are qualified, the judges may --
William J. Brennan, Jr.: Did they assume they are qualified or did they assume (Inaudible)
Herbert J. Garon: It -- it is assumed that they are qualified by the judges. They, themselves, assumed that, however, they have the right to find that certain members of that 75 are in fact not qualified. And as a matter of fact, in the testimony that was adduced in the motion to quash below, Judge Echezabal, the judge who selected the grand jury which indicted the petitioner, said that he assumed that they were well qualified and then selected 12 of his own choosing from the 75 without regard to who was or was not listed on that panel other than those 12, as I will go into more in detail.
Tom C. Clark: But you're attacking on the (Inaudible)
Herbert J. Garon: But my attack -- may -- may it please Your Honor, is that the 12 were selected just as -- 12 members of the grand juries have been selected by all of the judges in Orleans Parish from time immemorial under a system that would necessarily exclude the Negro.
Tom C. Clark: How many (Inaudible)
Herbert J. Garon: That is correct, Mr. Justice Clark.
William J. Brennan, Jr.: What other questions (Inaudible)
Herbert J. Garon: There are, sir.
William J. Brennan, Jr.: What did they -- did somebody show?
Herbert J. Garon: The -- the evidence that was adduced under the motion show -- showed that there were between six and 10 Negroes on every venire of 75 for the last 25 years.
William J. Brennan, Jr.: And never a selection of a Negro at the grand jury.
Herbert J. Garon: And never a selection of a Negro with -- but one exception, which, I think, I must make clear for the Court and that was a selection of a man who possessed all of the characteristics of a white man and who was mistakenly selected as a white man and it was only learned that he was Negro by his own revelation to the then District Attorney who is now one of the six judges of our Criminal District Court. According to the testimony of -- of this judge, then District Attorney, this man came to the District Attorney, asked the District Attorney, identified himself as a Negro and asked the District Attorney should he remain in this panel because of an obvious feeling that he would be embarrassed sitting with the 11 other white man. And this District Attorney, Judge Koch today, brought this gentleman to the judge who chose him. And to the surprise of the judge who chose him, he was identified as a Negro and they decided that the better part of discretion was to allow him to remain on the panel trusting that it would not cause any difficulty during the ensuing six months. But except for that exception, I think that -- and for all intents and purposes here, I think counsel can say, certainly without hesitation, that other than that, there have been no Negroes in the history of the Parish of Orleans ever serving on the grand jury.
William O. Douglas: (Inaudible)
Herbert J. Garon: The Supreme Court in this case did not justify it on the -- on the question of qualification, unless it were to be considered that the Supreme Court of the State of Louisiana says that it's quite proper to select one man who is better than another man because, according to the Supreme Court decision --
William O. Douglas: At the top of page 108, they talked about taking the better qualified.
Herbert J. Garon: Yes, sir. I -- I quote this from the -- from the Supreme Court shamefacedly because I'm sure that that is not the law. The Supreme Court of the State of Louisiana saying the only reason Negroes were not selected to serve was that the judge selecting the grand jury thought that the white person selected were better qualified, which, I know, Your Honors will agree is -- is not the criterion for selection to grand jury service and which system of selection would -- has obviously excluded defectively the Negro for time immemorial in our parish.
William J. Brennan, Jr.: Well, I -- that's why I asked earlier, Mr. Garon. I think you told me that there is a discretion in the selecting judge based upon his judgment of those who are the better qualified (Voice Overlap) --
Herbert J. Garon: The statute leaves it within the discretion of the Court to select 12 competent man of good standing and the --
William J. Brennan, Jr.: Now, where does that appear? I see at page 5 -- 4 and 5 of your brief, a statute, Section 196. Is that the one you're referring to?
Herbert J. Garon: Yes, sir.
William J. Brennan, Jr.: Well, I know that -- that merely says that the judge in the name submitted that -- in the 75 shall select 12 persons.
Herbert J. Garon: That's correct but you must read that, Mr. Justice Brennan, with Section 172 which appears on page 3 of my brief. In the last paragraph, in addition to the foregoing qualifications, jurors shall be persons of well-known good character and standing in the community. The person may be, in the opinion of the judge, incompetent to sit upon the trial of any particular case. If you would care to, I would -- I will read quickly the Section 172.
William J. Brennan, Jr.: That's the one I'm looking at page 3.
Herbert J. Garon: That is correct, sir.
William J. Brennan, Jr.: Yes.
Herbert J. Garon: And provided further that the District Judge shall have discretion to decide upon the competency of jurors. Is -- is that your question, sir?
William J. Brennan, Jr.: That's right.
Herbert J. Garon: Shall have discretion to decide upon the competency of jurors in particular cases where from physical infirmity or from relationship or the causes, the person may be, in the opinion of the judge, incompetent to sit upon the trial of any particular case. I think that refers to a very particular situation.
William J. Brennan, Jr.: (Inaudible)
Herbert J. Garon: That's correct, sir.
William J. Brennan, Jr.: (Inaudible)
Herbert J. Garon: Sir?
William J. Brennan, Jr.: (Inaudible) juror not to a grand juror.
Herbert J. Garon: They may -- there is no distinction. No distinction at all.
William J. Brennan, Jr.: (Inaudible) deny that under Louisiana law, as I understand it, there is a discretion in the judge to select (Inaudible)
Herbert J. Garon: Yes, sir, but it is not the criterion which has been set forth by the Supreme Court in this particular case, our Supreme Court.
Speaker: Could I ask you a question? I know this is irrelevant but I'm curious about it. Was this same phenomenon that you point to here, rely on here, namely, absence of Negroes in the grand jury, is that obtained too in the case of petit juries?
Herbert J. Garon: The -- there's a different question with regard to petit juries, Mr. Justice Harlan, because, of course --
Speaker: I mean do you have Negroes sitting on your petit jury (Inaudible)
Herbert J. Garon: We have Negroes sitting on our petit juries.
Speaker: The reason I asked the question is that I know that in some jurisdiction adduced service on a grand jury, besides being a public duty is in regard in sort of a social, the social aspect to acknowledge one or another --
Herbert J. Garon: That's (Voice Overlap) --
Speaker: -- as a practical matter whether your statutes here reflect that kind of a philosophy, whether it's good or bad that somehow rather it's a special privilege to sit on a grand jury.
Herbert J. Garon: Well, I think that would be true, sir, and I think --
Speaker: Do you think it would be true?
Herbert J. Garon: -- the criterion is -- it's a traditional standard --
Speaker: Yes.
Herbert J. Garon: -- in -- in Louisiana particularly in -- in the great City of New Orleans.
Speaker: Yes.
Herbert J. Garon: The traditional standard being that only the very best, the vice president's --
Speaker: Yes.
Herbert J. Garon: -- of the banks and the presidents of (Inaudible) Incorporated and -- and of our New Orleans public service are the ones who are endowed with the right to sit upon the grand juries and --
Charles E. Whittaker: You said endowed with the right. Do you really mean that or isn't that the case that as a practical matter, out of this large number from whom -- from which the judge may make the selection and takes the people he knows, you assume (Inaudible) that, isn't he?
Herbert J. Garon: Yes, he is.
Charles E. Whittaker: He did not stop.
Herbert J. Garon: He does. But it's quite true also, Mr. Justice Whittaker, that the judges who are distinguished gentlemen themselves do not rub elbows with any -- any but the president that I point out who have the right and do sit on the grand juries in the Parish of Orleans.
Felix Frankfurter: What was your answer to Justice Harlan's question beyond the knowledge of the Negroes sitting on the petit jury? Is that -- how long was that (Inaudible)
Herbert J. Garon: Well, jurors have been conscientiously placed upon our grand jury wheels of 750.
Felix Frankfurter: No, I'm not talking (Inaudible)
Herbert J. Garon: I mean -- our -- our jury wheels. It's the same components.
Speaker: The wheel.
Herbert J. Garon: The -- the will that contains the 750 men.
Felix Frankfurter: You may actually -- even if (Inaudible) the Negroes sit in juries, in petit juries in Louisiana.
Herbert J. Garon: Very seldom in Orleans Parish, very seldom, but I can't use that particular phenomenon as an argument to --
Felix Frankfurter: I just want to know the (Inaudible)
Herbert J. Garon: Well, of course, in all fairness, Your Honor, they are often challenged by defense counsel in Orleans Parish. And for that reason, they do not frequently sit because they are to challenge by the State or by the defendant.
Charles E. Whittaker: All would be a better word.
Herbert J. Garon: Pardon sir.
Charles E. Whittaker: All on the panel might be a better word --
Herbert J. Garon: Yes.
Charles E. Whittaker: -- to sit on jury.
Herbert J. Garon: Yes. We have -- we have approximately of a -- of a panel of 150, 40 who are on the panel and they are called indiscriminately --
Charles E. Whittaker: Yes.
Herbert J. Garon: -- to petit jury service.
Felix Frankfurter: Does the judge see that the president in the criminal cases challenging Negroes from sitting?
Herbert J. Garon: Yes, sir. I must say that, no offense.
Felix Frankfurter: That is a colored man under prosecution and this man (Inaudible)
Herbert J. Garon: Trial technique, sir, it depends upon the --
Felix Frankfurter: But I'm not (Inaudible)
Charles E. Whittaker: Whatever it is, that's the fact.
Herbert J. Garon: That's true, sir.
Felix Frankfurter: I'm not criticizing, framing or blaming you. Before you can do that (Inaudible) the facts.
Herbert J. Garon: Now, in this particular case, this young colored man was indicted as aforesaid by the grand jury and the motion to quash was, of course, raised timely. And under the motion to quash, evidence was adduced. The motion was denied without opinion or without comment. And, of course, the case went to trial, ended in a conviction, guilty as charged in a death sentence by electrocution. The case was appealed timely to the Supreme Court which passed, of course, on these questions and -- and affirmed the conviction, affirmed the sentence to the lower court. We applied to Your Honors for a certiorari which was granted last October. Under the motion to quash the indictment, it was established overwhelmingly and without serious comment to the contrary that in New Orleans, there are -- which is Orleans Parish, one and the same, there are approximately 32% of our population who are Negro. It was established that of those 32% that there are many qualified persons, qualified in every way to serve on grand and petit juries. It was established also that while one in the same time, juries in the state courts have excluded from selection Negroes that the federal juries -- federal grand juries have selected Negroes to serve at least to a year for the last 50 years. It was established, of course, that there were 28,000 Negroes registered to vote in the Parish of Orleans during the last year prior to this indictment and it was significant to note here that the same qualifications to register to vote or the identical qualifications with those to serve on grand jury.
Hugo L. Black: How many registered voters are (Inaudible)
Herbert J. Garon: We have -- we have approximately three times the number of white registered voters over colored registered voters. Now, all of this was established in addition to the establishment of the fact that there were six qualified Negroes on this particular grand jury. And it was equally established by calling all of the living judges, all of the living District Attorneys, former District Attorneys, the Clerk of Court who has been serving in that capacity since 1920, all of these people were called and no one in -- could testify, of course, that any Negro ever served on the grand jury in the Parish of Orleans.
Speaker: Why did Judge Hart, if that was his name, why did he decline to testify?
Herbert J. Garon: His only comment, Mr. Justice Harlan, was that he was the judge of the case and therefore, he could not be the witness.
Speaker: Was he the man who decided the Dowels case?
Herbert J. Garon: No, sir. That was Judge O'Hara.
Speaker: That was O'Hara, a different man?
Herbert J. Garon: Yes, sir. All of the other judges, however, were called and examined by counsel in behalf of the petitioner. Now, with regard to the -- as I say, there was no -- no comment on the part of Judge Hart's with regard to the motion to quash. He simply denied it. Our Supreme Court said only that there was no discrimination because the white person selected by Judge Echezabal, the judge who selected the grand jury that indicted the petitioner that the white persons were better qualified as than the Negroes and therefore, no discrimination. Now, these are the facts and this is the background which we have to lay before Your Honors in asking relief in this case. We are cognizant of Your Honors' ruling time and time again to the effect that where there are large numbers of Negroes or any class and where those are qualified to serve and where they have not been called to serve though available that that set of facts alone is a combination of facts which establishes a prima facie case of systematic exclusion. We are equally cognizant of the fact that the State has the burden then to overcome that by rebuttal and we tell Your Honors that there has been no rebuttal of any effective and nature in this case. And we also say here now that we are cognizant of the guarantee of the Fourteenth Amendment not to guarantee that there shall be a proportionate number of Negroes or any single jury containing one or more Negroes but that there shall be an opportunity to serve. And where a law does not provide such an opportunity for all classes of persons to serve, then that law will be stricken down by Your Honors.
Harold Burton: On the question of -- of rebuttal, was there not testimony by the judges themselves that they did not use prejudice and --
Herbert J. Garon: Yes, sir, there was. There was the usual testimony of the judges that we are not prejudiced --
Harold Burton: (Inaudible) the judges did so testify in rebuttal, didn't they?
Herbert J. Garon: Yes, sir, but Your Honors have held time and again that mere assertions of public officials to the effect that they have followed the law is certainly not a criterion by which you will conclude that they did in fact followed the law. And it has been said by this Court that if such were the case that the Fourteenth Amendment would be just a vain and illusory requirement affording protection to no class of persons who happened just by chance to be a member of a minority group. And this is the type of rebuttal that the State will have to offer you and nothing more, may it please the Court.
Tom C. Clark: (Inaudible) that he's involved in our cases up to now (Inaudible)
Herbert J. Garon: Well, there is the distinction that we have a more dignified group of persons who are doing the selecting in Orleans Parish. We have judges who have presumed that the law is correct, the way in which they interpret it, where we have, on the other hand, jury commissioners without the qualifications and background that our judges have. But by the same token, if there is no real distinction between selection by judges and selection by commissioners when the judges themselves have lost sight of the Fourteenth Amendment as they have in New Orleans. Now, by examination of the testimony of Judge Echezabal, which, I think, is primarily of interest to this Court because it is the -- he reveals at the only place that is in the motion to quash, he reveals for the only time in the case his criteria and now reopens his mind to us for the only time in this case and says that he did not know, as a matter of fact, that there were Negroes on his --his panel of 75. He says, "As a matter of fact, I have been sitting for 33 years and I don't know until this day that there has ever been a Negro that's ever been on my panel," and he explains why. Now, we must believe the Honorable Judge Echezabal and I do believe him when he says that he did not take cognizant of the fact that Negroes were in fact on his panels for 33 years. But if I do that, then I must also conclude that Judge Echezabal has never considered Negroes for service on the grand jury. And if he has never considered Negroes and has only considered his friends or persons of great reputation in the community, then he has violated the Fourteenth Amendment and violated the most astuteness decisions of -- of this Honorable Court. Now, I'd like to point out here too that there is a strange irreconcilable conflict between what Judge Echezabal says he did in the selection of his grand jury and what the Supreme Court of the State of Louisiana says Judge Echezabal did. Judge Echezabal, according to his testimony, says, “I look for no Negroes, I look for no one in particular except my friends. And if I couldn't find 12 friends, I look to find persons of great reputation who would make up the panel of 12.” And this is the confession of Judge Echezabal.
William J. Brennan, Jr.: (Inaudible) very broad, isn't it, under your law in the judge?
Herbert J. Garon: The discretion is broad, yes, sir.
William J. Brennan, Jr.: Is that -- it's a much broader discretion than the discretion of the jury commissioners from selecting the large panel of 750, isn't it?
Herbert J. Garon: I would say so because, of course, we have in any absolute criterion to look into the minds of the courts to find out just how far they can go --
William J. Brennan, Jr.: Well, that is --
Herbert J. Garon: -- in deciding. There's no -- no bounds as established by our state courts -- our state laws rather.
William J. Brennan, Jr.: Well, that's -- that's it, so that your -- your burden in the first instance which you established that within that very broad bounds of that discretion, then, nevertheless, was in fact a systematic exclusion.
Herbert J. Garon: Well, yes, sir --
William J. Brennan, Jr.: (Voice Overlap) --
Herbert J. Garon: -- because no matter how wide the discretion may be, it still must fit within the bonds of the Fourteenth Amendment and -- and Your Honors have so held.
William J. Brennan, Jr.: Had we previously had a case here where we reviewed the matter of this kind whether discretions been exercised by a judge?
Herbert J. Garon: You had some cases from New Orleans as late as two or three years ago of the Poret, Michel and Labat cases. Of course, it -- it fell on a different -- on a different issue.
Tom C. Clark: We didn't pass on that.
Herbert J. Garon: Pardon, sir?
Tom C. Clark: We didn't pass on this -- on those cases, did we?
Herbert J. Garon: You -- you passed on a particular statute, statute 202 of -- of our law which in -- in significance was a limitation of the time limit in which counsel can urge such a -- such a -- a defect.
Tom C. Clark: (Inaudible) opinions.
Herbert J. Garon: Yes, sir.
Tom C. Clark: That was whether or not Louisiana set up a bar to a man claiming a constitutional privilege.
Herbert J. Garon: That is correct, sir.
Tom C. Clark: So this -- that wouldn't be dispositive of this case.
Herbert J. Garon: We're right squarely in the middle of this case, Your Honor. We -- we did file timely and we do not have the question of -- of state statutory law prevailing by failure to exercise our rights or latches or for any other reason within the -- within the period that the grand jury or three days after the grand jury has served its term. That was the question in those cases.
Tom C. Clark: What about Justice Brennan's question (Inaudible) whether or not we, in the Court here, had passed on a case involving a sole discretion of the judge not involved in the discretion of the commission at all, discretion of the judge?
Herbert J. Garon: Well, sir, not -- not squarely the same facts as our case. You have a different situation in the country parishes or the country counties in the State of Louisiana. The judge does select to form another grand jury. The jury commission selects 20 members of the grand jury but -- and you did pass on -- on Pierre versus the State of Louisiana some many years ago, I believe Mr. Justice Black wrote the opinion in that case. But again, it's not squarely concerning the wide discretion of our judges. But you have said time and time again that wide discretion will not permit jury commissioners to go beyond the Fourteenth Amendment and will not allow them. However, wide the discretion, I believe, that was said in the Norris versus Alabama case. However, high the standards are or how wide the discretion may be, still, the selection of grand juries must be within the bounds of the Fourteenth Amendment.
William O. Douglas: Does anyone from the States Attorney's Office (Inaudible)
Herbert J. Garon: I beg your pardon.
William O. Douglas: Who are the witnesses that you --
Herbert J. Garon: The witnesses that I called were all judges of the Criminal District Court.
William O. Douglas: None of the -- none of the States Attorney's Office?
Herbert J. Garon: None of the States Attorney's Office, no, sir.
William O. Douglas: All -- all judges?
Herbert J. Garon: Yes, we tried the case contradictorily with the District Attorney of the Parish of Orleans and we called all of the District Attorneys and all of the judges and clerks and court attachés and jury commissioners. We called Mr. (Inaudible) who was the clerk and ex-officio jury commissioner of the federal system to show that there are Negroes serving at all times from the same group of --
William O. Douglas: They disallowed that.
Herbert J. Garon: Disallowed that to which I took a bill.
Speaker: (Inaudible)
Herbert J. Garon: That's correct, sir. But the reason that the Court found that that was proper to -- that the lower court properly overruled me was as the result of their authority in the Green case. But the Green case is a different situation entirely because there, it was shown that there were -- there was a change, an absolute change in the system that the -- that the Court's mended their ways, the jury commissioners mended their ways after -- after reading Cassell versus Texas. And they began to select Negroes and there were three, in fact, on the grand jury at that time. So therefore, that was -- that was not true authority but there's nothing to differentiate the grand jury that was selected by -- by Judge Echezabal and this case from the long succession of grand juries and the Parish of Orleans from whose rosters Negroes have been conspicuously and continuously excluded for all times.
Tom C. Clark: (Inaudible)
Herbert J. Garon: There were -- at the time of this indictment, there were six District Courts, six judges, they are now eight judges.
Tom C. Clark: They rotate in the selection.
Herbert J. Garon: They rotate. That's correct, sir, so that at that time they were serving -- they were selecting one grand jury every three years, two every -- every year were selected by the six judges.
Charles E. Whittaker: (Inaudible)
Herbert J. Garon: No, sir. I'm --I'm confining my argument to Your Honors on the question of the constitutional exclusion of Negroes in the grand jury.
Charles E. Whittaker: (Inaudible)
Herbert J. Garon: In raising the question? Let me see if I understand, Your Honor. You refer to page 40 of --
Charles E. Whittaker: (Inaudible)
Herbert J. Garon: Yes, sir. I most assuredly pointed out the Fourteenth Amendment in the first paragraph of that Amendment, sir.
Charles E. Whittaker: (Inaudible)
Herbert J. Garon: Oh, I -- I --
Charles E. Whittaker: (Inaudible)
Herbert J. Garon: No, I argue that orally to the Court. In -- in other words, you are asking me, I believe, if I understand correctly, whether I prepared before the Court some error that pertained to a specific section of United States Constitution.
Charles E. Whittaker: (Inaudible)
Herbert J. Garon: I think not, sir. In -- in oral -- in oral argument, however, I pointed out all of these facts to the Court. I -- in all fairness, the background was simply this, it was a foregone conclusion in my estimation and I simply had to build up my record. And I knew Your Honors would recognize immediately what section of the Constitution it was that I was aiming at.
Charles E. Whittaker: (Inaudible)
Herbert J. Garon: No, sir, no, sir. The only thing that the State says in this case is that Judge Echezabal and all other fine judges in Orleans Parish have not discriminated because they say they have not discriminated. They also say that the jury commissioners have not discriminated because of the fact that there are Negroes on the grand jury --
William J. Brennan, Jr.: Oh, we're not concerned with --
Herbert J. Garon: -- four in fact.
William J. Brennan, Jr.: -- jury commissioners here at all.
Herbert J. Garon: No, sir, that's correct. And they do say this, which is very interesting to me because of the Cassell case, they say that we -- to strike down the grand jury that was selected by Judge Echezabal would be in a sense to apply evil intent to our Judge Echezabal And of course, we don't mean that at all because as Your Honors have so well and often pointed out, it is not a question of evil intent, it's simply a question of, perhaps, a misconception of what the duty requires of a judge. And I think Your Honors have said that in the Cassell case. And we, of course, do not believe that Judge Echezabal has any evil intent. We believe that he simply has neglected to reconsider, because he's a very learned gentleman, reconsidered in the last 33 years just what the Fourteenth Amendment means and has violated it unconsciously and without evil intent meaningfully only in the fact that he selected his friends and selected other persons of great prominence in the City of New Orleans.
Felix Frankfurter: Did you bring the Cassell case to defend from your Supreme Court?
Herbert J. Garon: I am not certain that I did that. No, sir.
Felix Frankfurter: Did you bring any cases of this Court on the subject (Inaudible) Supreme Court?
Herbert J. Garon: I think I brought all of the cases up -- unto the Reese case. I think that I may or may not have brought the --
Felix Frankfurter: Well, the Court itself refers to the Reese case.
Herbert J. Garon: The Court itself referred to the Reese case but I don't think it helped the Court's opinion.
Felix Frankfurter: No, no, I'm not -- I'm -- I just want to know what was argued before and what was considered by (Inaudible)
Herbert J. Garon: That is correct, sir.
Felix Frankfurter: And the Court itself relied on the (Inaudible)
Herbert J. Garon: That's correct. In addition, Hill versus Texas and Patton --
Felix Frankfurter: All of those -- all of those are before the Court.
Herbert J. Garon: All of those I have my -- my Supreme Court brief of the State of Louisiana and I'm just reading the index, Smith versus Texas, State versus Pierre.
Felix Frankfurter: All those cases went on the Fourteenth Amendment?
Herbert J. Garon: That is correct, sir.
Felix Frankfurter: All right.
Charles E. Whittaker: (Inaudible)
Herbert J. Garon: The brief --
Charles E. Whittaker: (Inaudible)
Herbert J. Garon: The -- no, sir, the only -- the -- the brief -- no, the brief of the state court is not before Your Honor but I'd be very happy to leave one. I have only one copy and I'd be very happy to do that if you -- if -- but the point that I was making previously was this, may it please the Court, that while Judge Echezabal says that he makes no -- takes no cognizance of whether there was in fact Negroes or none on the grand jury panel, the Supreme Court rather cavalierly has dismissed my very serious constitutional question by saying that the reason that there were no Negroes on this particular jury was because the white persons thereon were better qualified. Now, better means or envisions a comparison. Someone is better than someone else by comparison and there was no comparison by virtue of the testimony of Judge Echezabal himself who says, "I made no comparison. I didn't even know they were there.For 33 years, I haven't made any effort to find out whether Negroes were there or not and I do not compare." And he does not have to compare because, of course, as a distinguished judge, he know so many qualified persons who would be part of that particular grand jury.
Speaker: (Inaudible)
Herbert J. Garon: If you think it was, Your Honor.
Speaker: By indication (Inaudible)
Herbert J. Garon: No, of course, they -- there's no confession of it except by Judge O'Hara's confession. He is --
Speaker: (Inaudible)
Herbert J. Garon: Yes, sir.
Speaker: (Inaudible)
Herbert J. Garon: Oh, quite right, sir, because this is -- as much discrimination by jurists who no know Negroes as those who know and do not select them.
Speaker: (Inaudible)
Herbert J. Garon: I'm sure you have, sir. It's a quotation from Your Honor. But be that as it -- as it may, the -- the Court in this particular case makes it impossible under theory that -- that is whether we believe that the Supreme Court of the State of Louisiana is correct when it says there was such a comparison or whether we believe Judge Echezabal who can't believe both but for the purposes of this argument whether we believe one or the other it makes no difference because if the Supreme Court of the State of Louisiana is correct, then we have a very dangerous president which our State is -- is about to start in the State of Louisiana, that is by placing such a weapon in the hands of a judge. At best, we have a situation where 69 or 70 white men are -- are placed in a contest with only six or seven Negroes, grand jury in and grand jury out. And you are not only discriminating against the Negro if you are causing such a system to prevail where those six must compete in the contest with those 69. But I say that you are ensuring racial discrimination in the State of -- in the Parish of Orleans, you are ensuring it by that very technique.
Charles E. Whittaker: (Inaudible)
Herbert J. Garon: There are 12 always.
Charles E. Whittaker: Always 12?
Herbert J. Garon: Always 12.
Charles E. Whittaker: (Inaudible)
Herbert J. Garon: No, sir, its nine or 12.
Charles E. Whittaker: Nine or 12.
Herbert J. Garon: So therefore, whatever system has been employed and I say that no matter who has sat on the -- on the bench or what era it was or whether it was Judge O'Hara, whether it was Judge Echezabal or whether -- whoever the District Attorney may have been, it made no difference. The effect in the result in the Parish of Orleans has been constant and continuous for the many years in the history of -- of our parish. And it does not make any difference obviously because the method that the Court imposes upon itself by placing at best within its power the weapon to choose a better man against another man, you're -- you're giving, to the Court, a discretion which I think must be stricken down if we ought to apply the Fourteenth Amendment in it's true sense. I would like to reserve some time for rebuttal. I think that perhaps we -- we --
Earl Warren: You may, Mr. Garon.
Herbert J. Garon: -- I have reserved some time up to now, have I not?
Earl Warren: We'll recess now.
Herbert J. Garon: Fine. Thank you, sir.